Citation Nr: 0836617	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-40 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1959 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The RO addressed the claim on the 
merits at that time.  In September 2008, a video-conference 
hearing was held before the undersigned Veterans Law Judge.

The issue of service connection for hypertension, on its 
merits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1990, the RO denied the veteran's claim for 
service connection for hypertension.  The veteran did not 
appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 


CONCLUSIONS OF LAW

1.  The July 1990 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for hypertension are met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from a period of active service lasting 90 days 
or more.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

The current application to reopen was received in July 2002.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO denied service connection for hypertension in July 
1990.  The veteran was notified of this decision and did not 
appeal; therefore, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The veteran applied to reopen in July 
2002.  The RO reviewed the claim de novo in May 2005.  
However, in Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the 
Court held that pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), 
the Board has a legal duty to consider the new and material 
issue regardless of the RO's actions.  

At the time of the July 1990 decision, there were increased 
blood pressures in service; however, hypertension was not 
diagnosed.  Left ureterolithiasis, essential hypertension, 
and right renal abnormality were diagnosed on hospitalization 
in June 1985, post-service.  This was after an October 1979 
VA examination report which indicated a blood pressure 
reading of 126/82 and that heart disease was not found.  In 
July 1990, the basis for denying the claim was that 
hypertension was not shown in service or in the presumptive 
period.  The hypertension diagnosed was not related to 
service.  For evidence to be new and material evidence, it 
must make up for this fact.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Since the July 1990 RO decision, new and material evidence 
has been received.  Service connection is in effect for 
diabetes mellitus and a VA examiner in October 2004 indicated 
that if the veteran has significant renal disease, he would 
be inclined to give the veteran the benefit of the doubt and 
state that his hypertension is related to his diabetes.  See 
38 C.F.R. § 3.310.  This evidence raises a reasonable 
possibility of substantiating the claim, so it is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.  To this 
extent only, the appeal is allowed.

REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The RO denied service connection for hypertension on a direct 
and presumptive basis in July 1990.  The veteran applied to 
reopen in July 2002.  The matter of secondary service 
connection has been raised and the claim has been reopened.

The RO has not given the veteran Veterans Claims Assistance 
Act (VCAA) notice concerning the requirements for secondary 
service connection for hypertension.  Additionally, the 
veteran testified in September 2008 that he received VA 
treatment between 1979 and 1984 at the VA Medical Center 
which was in Little Rock on Roosevelt Road, and that he now 
gets treated at the North Little Rock VA Hospital.  Those 
records of treatment should be obtained.  

The VA examiner in October 2004 indicated that if the veteran 
has significant renal disease, he would be inclined to give 
the veteran the benefit of the doubt and state that his 
hypertension is related to his diabetes.  The examiner stated 
that after renal function tests are available, changes will 
be added to the dictation.  However, no addendum was provided 
to the report.  On remand, an additional opinion should be 
obtained.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate 
his claim for service connection for 
hypertension as secondary to service-
connected diabetes mellitus; (2) that 
VA will seek to obtain; and (3) that he 
is expected to provide.

2.  Make arrangements to obtain all 
medical records of treatment the 
veteran received from the VA Medical 
Center on Roosevelt Road in Little 
Rock, Arkansas, between 1979 and 1984; 
and from the North Little Rock VA 
Medical Center dated from October 2007 
forward.

3.  Thereafter, schedule the veteran 
for a VA hypertension examination, 
preferably by the examiner who examined 
him in October 2004.  

The claims folder and a copy of this 
remand are to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary by the examiner are to be 
performed, including renal function 
tests.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's 
hypertension was either (a) caused by, 
or (b) aggravated by, his service-
connected diabetes mellitus.  In 
providing this opinion, the examiner 
should discuss the significance, if 
any, of any renal function tests.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.  

4.  Finally, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


